Citation Nr: 0117078	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds of the head.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for neurological 
disability claimed as a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO).  On the December 1998 
substantive appeal, the veteran requested a Travel Board 
hearing.  In February 1999, the RO received an election form 
from the veteran on which he indicated that he elected to 
have a hearing at the RO before a hearing officer instead of 
having a Travel Board hearing.  

The issue of entitlement to a neurologic disability claimed 
as a seizure disorder is the subject of the remand section of 
this decision.


FINDINGS OF FACT

1.  There are no current residuals of shell fragment wounds 
of the head.

2.  The veteran's depression was not initially manifest 
during service nor was depression manifest within the first 
post service year.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds were not incurred in 
or aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).

2.  The veteran's depression was not incurred in or 
aggravated during service nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On the June 1968 pre-induction examination, neurologic and 
psychiatric evaluations were normal.  The veteran reported a 
medical history to include nightmares, depression or 
excessive worry, and nervous trouble of any sort.  It was 
noted that the veteran had taken a pill once in a while for 
anxiety, but it was "not bad now."

In August 1969, the veteran complained of nervous tremors of 
the hands etc.  He had not been seen in the psych clinic.  
The veteran reported having no problems here or at home.  
Valium was prescribed.   Several days later the veteran was 
seen complaining of being very nervous.  Reportedly a 
sergeant had been giving him trouble.  A notation from the 
next day shows that the veteran had been seen for nervous 
symptoms on 3 occasions.  He was on valium.  It was noted 
that the veteran had been quite nervous lately.

On the August 1970 separation examination, neurologic and 
psychiatric examinations were normal.  The back and head were 
clinically evaluated as normal.

Service personnel records show that the veteran served in 
Vietnam from September 1969 to August 1970 as a crane shovel 
operator and quarryman.  

An April 1997 EEG report shows a history of staring spells 
when the veteran would be unable to hear what was going on 
and then feeling drained and tired afterward.  These spells 
had started several months before.  There were also 
complaints of blurred vision, dizziness, slurred and or 
garbled speech and headaches which started 4 or 5 months ago.  
The EEG was interpreted as being suspicious on the basis of a 
question of sharp and slow wave activity.  The possibility of 
an underlying seizure disorder was not excluded.  

An April 1997 CT brain scan showed a metallic fragment which 
appeared to lie in the right temporal lobe.  This was 
surrounded by some minimal low density changes.  There was a 
small focal area of calcification over the midline on the 
left of an indeterminate etiology.  The impression was a 
small metallic foreign body within the right temporal lobe of 
the brain with some very minimal surrounding low density 
changes. There was also a small area of calcification on the 
left which was benign in appearance and could be related to 
an area of post inflammatory calcification or even a small 
calcified meningioma.  It was not felt to be of any clinical 
significance.  No other specific intracranial pathology was 
seen.  Given the history of seizure disorder, it was noted 
that perhaps the prior history of penetrating trauma of the 
temporal lobe may be a contributing factor.  

An October 1997 discharge summary from the Ohio State 
University Medical Center shows that the veteran had a 20 
year history of uncontrollable shaking and a one year history 
of staring spells.  The veteran had been admitted to the 
epilepsy monitoring unit.  He was not found to have any 
seizure or interictal activity.  The final diagnosis was 
nonepileptic seizure disorder.  

In February 1998, records were received from J.T. Spare, M.D.  
In January 1992, Dr. Spare indicated that the veteran had 
been referred with a complaint of depression and 
irritability.  The veteran reported that he had always been 
somewhat of a loner.  His problems had apparently started 
after several industrial injuries occurred which caused him 
to have limitations at work.  He had been out of work for 
approximately 3 years and found himself increasingly 
dysphoric.  He reported that people would get under his skin 
and they would say things that he could not tolerate which 
caused him to become agitated and to feel like he was out of 
control.  On examination, the veteran was oriented times 
three.  There were no delusions or hallucinations.  Affect 
was blunt; mood was anxious.  The diagnosis was major 
depression and mixed personality disorder with schizoid and 
passive aggressive features.  

A June 1999 CT scan of the head intracranially showed a small 
3 mm osseous density within the right cranial fossa.  There 
was also a 8 mm calcific focus seen within the high left 
frontal gray white convexity.  There was no surrounding mass 
effect.  The impression was no evidence of an acute 
intracranial event and small calcifications compatible with 
prior inflammation of high left frontal convexity and right 
middle cranial fossa.  

In December 1999, the veteran testified that he drove a 5 ton 
rock crusher in Vietnam; that he was struck in the back and 
both sides of the head by shell fragments wounds from a 
grenade; that he would become depressed thinking of service; 
and that he suffered from a neurologic disability as a result 
of the shell fragment wounds in service.

A VA CT scan of the head in April 2000 showed a small rounded 
calcific density at the midline of the left parietal lobe.  
The impression was an essentially normal CT scan of the head.

A July 2000 VA neuropsychological assessment noted that the 
veteran had had problems with partial seizures.  Data 
indicated deficits in the general area of complex problem 
solving and fluid functions.  There was a slight suggestion 
of the beginnings of a breakdown in the organization of 
memory.  Data did not localize to the temporal lobes; rather, 
the date suggested more of a whole brain or frontal focus.  
The diagnoses were cognitive disorder and bipolar depressed.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2000).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  A preexisting injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran contends that he suffered shell fragment wounds 
from a grenade blast in Vietnam.  Although evidence of 
service incurrence is usually shown by reference to a 
veteran's service medical records, section 1154(b) of title 
38, United States Code, relaxes the evidentiary requirements 
for adjudication of certain combat-related VA compensation 
claims.  See Velez v. West, 11 Vet. App. 148, 153 (1998).  In 
this case, the service medical and personnel records do not 
support the veteran's claim that he was exposed to a grenade 
blast.  Moreover, the record is conspicuously silent of any 
evidence which would establish that the veteran was involved 
in combat in Vietnam.  Accordingly, the Board finds that the 
provisions of section 1154(b) have no application in the 
instant claim.  

With regard to the claim of service connection for residuals 
of shell fragment wounds of the head, the service medical are 
completely silent in relation to this claim.  The veteran 
served in Vietnam from June 1969 to August 1970.  He claims 
that he was hit by shrapnel from a grenade in August or 
September 1969.  Service medical notations from this time 
frame are of record, but they do not corroborate the 
veteran's assertion regarding shell fragment wounds.  The 
remainder of the service medical records to include the 
August 1970 separation examination also do not support this 
claim.  In short, the veteran's claim asks the Board to 
accept as fact that the veteran suffered shell fragment 
wounds which were serious enough to penetrate into the brain 
while such a injury was not even mentioned in the service 
medical records or reported by the veteran until years after 
service. 

In recent years, a series of CT scans of the head have been 
conducted.  These diagnostic tests fail to support the 
veteran's claim.  An April 1997 scan was interpreted as 
showing a small metallic foreign body within the right 
temporal lobe of the brain.  This scan was read by another 
physician in September 1997.  The second physician indicated 
that it showed what appeared to be a foreign body of the 
inferior right lobe, probably a calcification.  A June 1999 
CT scan of the head showed a small 3 mm osseous density 
within the right cranial fossa and a 8 mm calcific density 
within the left frontal convexity.  Finally, an April 2000 CT 
scan of the head showed a small rounded calcific density of 
the left parietal lobe, but nothing was seen on the right.  
These diagnostic tests, collectively reviewed, do not 
demonstrate that the veteran suffers from residuals of shell 
fragment wounds from service.  In view of the complete 
absence of any inservice notation of shell fragment wound 
combined with the lack of current medical evidence to 
establish the presence of residuals of shell fragment wounds 
of the head, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from shell fragment wounds of 
the head that are the result of grenade shrapnel in service 
is found in the veteran's statements; however, lay evidence 
is inadequate to establish a medical diagnosis or medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the preponderance of the evidence is 
against the veteran's claim.  

With regard to the service connection claim for depression, 
the service medical records show that the veteran reported a 
history upon service entrance of depression, excessive worry 
and nervous trouble.  On several occasions in service the 
veteran was administered valium for anxiety or nervousness.  
On the other hand, the record is devoid of clinical findings 
much less a diagnosis of a psychiatric disorder during 
service.  Moreover, the veteran was clinically evaluated as 
normal psychiatrically upon service entrance and upon 
separation in August 1970.  

Thereafter, the record is blank until the early 1990s when 
the veteran was treated for depression and irritability.  The 
examiner in the early 1990s noted that psychiatric symptoms 
had started after several industrial injuries which had 
caused the veteran to have limitations at work and then be 
unable to work.  In the 1990s, the diagnosis was major 
depression and mixed personality disorder.  The record is 
devoid of any basis upon which the Board could plausible 
connect any current psychiatric disability (that was first 
manifest in the record in the 1990s many years after service) 
with any incident of the veteran's military service.

The only evidence that would support the veteran's claim that 
he currently suffers from depression that is the result of 
service is found in the veteran's statements; however, lay 
evidence is inadequate to establish a medical diagnosis or 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the preponderance of the evidence 
is against the veteran's claim.  

With regard to the claim of service connection for residuals 
of shell fragment wounds and depression, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims flied on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in October 1998 
of the provisions of law relied on, the facts developed in 
the case, and of the reasoning used in reaching a decision on 
the issue in this case.  

No other sources of relevant medical evidence have been 
identified that could aid in the resolution of this appeal.  
Further development does not seem to be possible.  It thus 
falls to the Board to address this case on the merits, which 
it has done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for residuals of shell 
fragment wounds of the head is denied.

Entitlement to service connection for depression is denied.


REMAND

With regard to the service connection claim for a neurologic 
disability, as was discussed in the merits section of this 
decision above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of service connection for a 
neurologic disability, the service medical records include an 
August 1969 notation of nervous tremors of the hands.  In 
recent years, medical records have showed the presence of 
shaking and tremors.  Following the gathering of all medical 
records, the veteran should be afforded a VA neurology 
examination to include a diagnosis for all disability present 
and an opinion as to whether any current neurologic 
disability manifested by tremors is related to the symptoms 
reported during service. 

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for neurologic 
disability since his separation from 
service.  After securing any necessary 
releases, the RO should obtain all 
records.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  The veteran should be afforded a VA 
neurology examination.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  A 
copy of this Remand must be furnished to 
the examiner prior to the examination.  
Based on the current examination and a 
review of the complete medical record, 
the examiner should provide a diagnosis 
for all neurologic disability present and 
then render a medical opinion as to 
whether it is at least as likely as not 
that any current neurologic disability is 
etiologically related to the hand tremors 
that were manifest during service.  The 
underlined burden of proof must be used 
in the formulation of the medical 
opinion.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent. The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


